972 F.2d 1527
BELMONT INTERNATIONAL, INC., a New York Corporation,Plaintiff-Appellant,v.AMERICAN INTERNATIONAL SHOE COMPANY, an Oregon Corporation;First Interstate Bank of Oregon, N.A.;  FrankDulcich;  Richard Werth, Defendants-Appellees.
No. 88-4460.
United States Court of Appeals,Ninth Circuit.
Sept. 3, 1992.

I. Franklin Hunsaker, Thomas A. Gordon, Christopher A. Rycewicz and Randy L. Arthur, Bullivant, Houser, Bailey, Pendergrass & Hoffman, Portland, Or., for plaintiff-appellant.
Lee C. Nusich, First Interstate Bank of Oregon and Jeffrey M. Batchelor, Lane Powell Spears Lubersky, Portland, Or., for defendant-appellee.
Before:  BROWNING, ALARCON and KOZINSKI, Circuit Judges.

ORDER

1
The Oregon Supreme Court has answered the certified questions we posed to it.  Belmont Int'l v. American Int'l Shoe, 313 Or. 112, 831 P.2d 15 (1992).   The court held that Belmont can make out a claim for money had and received provided it "shows that Bank had no security interest" in the disputed funds.  Id. 831 P.2d at 22.   A security interest will not arise in funds that Belmont can show were deposited after the Bank had "actual knowledge of the consignment relationship."  Id. at 19.


2
Accordingly, we reverse the district court's dismissal of plaintiff's complaint and remand this case for further proceedings consistent with the Oregon Supreme Court's opinion.